NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3500
                                       ___________

                                  ARMANDA DORITY,
                                               Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                       (M.D. Pa. Civil Action No. 1:12-cv-01170)
                      District Judge: Honorable Martin C. Carlson
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 24, 2015

      Before: HARDIMAN, GREENAWAY, JR., and KRAUSE, Circuit Judges.

                             (Opinion filed: August 4, 2015)
                                     ___________

                                        OPINION*
                                       ___________

KRAUSE, Circuit Judge.

       Armanda Dority appeals the District Court’s judgment affirming the

Commissioner of Social Security’s denial of her claims for disability insurance benefits


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
and supplemental security income under Titles II and XVI of the Social Security Act, 42

U.S.C. §§ 401-34, 1381-83f. Because we perceive no legal error and the Administrative

Law Judge’s (“ALJ”) decision is supported by substantial evidence, we will affirm.

                                              I.

       Dority was born on July 23, 1958 and has previous work experience as a home

health aide, teacher’s aide, school crossing guard, daycare operator, deli clerk, cashier,

and cosmetologist. She initially filed an application for disability benefits under Title II

and Title XVI of the Social Security Act in June 2006, alleging that she is disabled due to

degenerative disc disease of her lumbar spine and diabetes mellitus with neuropathy and

retinopathy. The Social Security Administration denied her claim, the ALJ affirmed, and

the Appeals Council denied her request to review the decision.

       Dority then filed a complaint in the United States District Court for the Middle

District of Pennsylvania, which reversed and remanded on the ground that the ALJ’s

decision was not supported by substantial evidence. The District Court also ordered the

ALJ to conduct a new hearing, to obtain medical evidence from a physician, and to fully

develop the record. On remand, the ALJ heard testimony from Dr. Robert Sklaroff, a

medical expert and physician, and Dr. Carolyn Rutherford, a vocational expert, and again

denied her application for social security benefits, finding that she was not disabled.

After the Appeals Council denied Dority’s request for review, the District Court held that

the ALJ’s decision was supported by substantial evidence and affirmed the denial of

benefits.



                                              2
       Dority now appeals the District Court’s order affirming the ALJ’s decision. The

District Court had jurisdiction pursuant to 42 U.S.C. § 405(g), and we have jurisdiction

under 28 U.S.C. § 1291.

                                             II.

       The Social Security Administration follows a five-step process to determine

whether an individual is disabled.1 Consistent with that process, the ALJ found that

Dority (1) has not engaged in substantial gainful activity since the alleged disability onset

date; (2) has severe impairments, namely diabetes mellitus, discogenic disease,

fibromyalgia, and obesity; (3) does not have a severe impairment that meets or medically

equals the severity of the listed impairments; (4) has the residual functional capacity to

perform a light range of work; and (5) is capable of performing past relevant work as a

home health aide and teacher’s aide. On the basis of these findings, the ALJ concluded

Dority was not disabled.


1
       “The Commissioner evaluates each case according to a five-step process until a
finding of ‘disabled’ or ‘not disabled’ is made. See 20 C.F.R. § 404.1520(a). The
sequence is essentially as follows: (1) if the claimant is currently engaged in substantial
gainful employment, she will be found not disabled; (2) if the claimant does not suffer
from a ‘severe impairment,’ she will be found not disabled; (3) if a severe impairment
meets or equals a listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1 and has
lasted or is expected to last continually for at least twelve months, then the claimant will
be found disabled; (4) if the severe impairment does not meet prong (3), the
Commissioner considers the claimant’s residual functional capacity (‘RFC’) to determine
whether she can perform work she has done in the past despite the severe impairment—if
she can, she will be found not disabled; and (5) if the claimant cannot perform her past
work, the Commissioner will consider the claimant’s RFC, age, education, and past work
experience to determine whether she can perform other work which exists in the national
economy. See id. § 404.1520(b)-(f).” Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429,
431-32 (3d Cir. 1999).

                                              3
         We are bound by the ALJ’s findings of fact if there is substantial evidence to

support them. Morales v. Apfel, 225 F.3d 310, 316 (3d Cir. 2000). Substantial evidence

is “more than a mere scintilla; it means such relevant evidence as a reasonable mind

might accept as adequate.” Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 118 (3d Cir.

2000) (quoting Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999)) (internal quotation

marks omitted). Overall, the substantial evidence standard is deferential to the ALJ’s

findings of fact. Schaudeck, 181 F.3d at 431.

         Dority first argues that the ALJ erred by favoring the medical opinions of Dr.

Sklaroff and Dr. H. N. Olewiler over the opinions of Dr. Robert O’Leary and her

vocational rehabilitation consultant, Carole Fisher. When there is a conflict between the

opinions of medical experts, “the ALJ may choose whom to credit but cannot reject

evidence for no reason or for the wrong reason,” and must “give some reason for

discounting the evidence she rejects.” Plummer, 186 F.3d at 429 (internal quotation

marks and citations omitted). We may not re-weigh the evidence or impose our own

factual determinations. Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir.

2011).

         The ALJ here credited Dr. Sklaroff after observing his live testimony and finding

that it was consistent with the overall medical record. On the other hand, the ALJ gave

no weight to Dr. O’Leary and Ms. Fisher’s opinions because they were obtained in

connection with a 2004 personal injury lawsuit and were not supported by or consistent

with medical records, including Dority’s radiology and MRI reports. The record



                                              4
therefore demonstrates that the ALJ’s decision, including the weight the ALJ ascribed to

the testimony of various medical experts, is supported by substantial evidence.

       Dority next asserts that the ALJ committed reversible error by ignoring her

testimony about the severe restrictions on her daily activities and the intensity and

persistence of her symptoms. In assessing an applicant’s credibility, an ALJ must

consider “the extent to which [the claimant’s] symptoms can reasonably be accepted as

consistent with the objective medical evidence and other evidence,” including the

opinions of medical experts. 20 C.F.R. §§ 404.1512(b)(1)(i)-(viii); 404.1529(a).

“[S]tatements about [the claimant’s] pain or other symptoms will not alone establish that

[the claimant is] disabled.” 20 C.F.R. § 404.1529(a).

       The ALJ here fulfilled that mandate by considering Dority’s testimony in the

context of the medical evidence. The ALJ noted, among other things, that Dr. Sklaroff

testified that although Dority was insulin-dependent, her diabetes was under control, and

that, despite her complaints of back pain, she had minimal evidence of neuropathy, no

evidence of radiculopathy, and only mild stenosis with no disk disease. Substantial

evidence therefore supports the ALJ’s finding that Dority’s statements were not credible

to the extent that they conflicted with the medical evidence.

       Dority’s final argument, that the ALJ improperly substituted her own medical

opinion for the opinions of medical experts, also fails because it lacks support in the

record. The ALJ’s opinion in fact relied heavily on the expert testimony of Dr. Sklaroff,

Dr. Olewiler, and Dr. Rutherford and their analyses of the medical evidence.



                                             5
                                             III.

       Because there is substantial evidence supporting the ALJ’s denial of benefits, we

will affirm the decision of the District Court.




                                              6